Title: Thomas Jefferson to Samuel Brown, 17 April 1813
From: Jefferson, Thomas
To: Brown, Samuel


          Dear Sir Monticello Apr. 17. 1813
          Your favor of Octob. 1. came to hand with a note from mr Poindexter, on the 20th Ult. as also the Guinea grass seed, and
			 Capsicum. they were exactly in time for sowing and were immediately sowed. they had got mixed by the way, and the capsicum seeds were difficult to
			 find. not more than three or four could be discovered, & these rather doubtful. I dibbled them however in a pot to give them their best chance. as being the production of a more
			 Northern
			 climate
			 than those we cultivate I am in hopes they will be hardier, and if so, more valuable.
			 of the Guinea grass I know little. the gentlemen of S. Carolina have told me of it’s importance to them, and I have heard it yields a good growth in the West Indies in the driest seasons. as we also are subject to long droughts, this grass may be useful to us when such occur. I wish my interior situation admitted my getting, with more facility,
			 useful plants articles of the growth of your region, and which would stand ours. mrs Trist has named to me several trees of use and ornament with you which would be desirable to us. but the safe transportation of the plant itself I know from experience to be desperate. should any more of the Capsicum seed fall into your hands, it will come safely by mail in a letter and will be thankfully recieved; it may ensure the success of the plant, should the three or four fail which I have planted. planting is one of my great amusements, and even of those things which can only be for posterity. for a Septuagenary has no right to count on anything beyond annuals. I enjoy good health, but under increasing debility.I am happy in this opportunity of
			 addressing you, and of acknoleging the kindness of your recollection.
			 it gratifies me the more as it furnishes an occasion of assuring you of my constant & unchanged affections & respect, & of offering my sincere prayers for your health, happiness and prosperity.
          Th:
            Jefferson
        